Franklin App. No. 08AP-32, 181 Ohio App.3d 92, 2009-Ohio-636. On motion for admission pro hac vice of Sheldon H. Laskin, Shirley K Sicilian, Annina M. Mitchell, Christopher G. Browning Jr., Michael D. Youth, Kay Linn Miller Hobart, and Gary R. Govert by Julie A. Brigner; on motion for admission pro hac vice of David Parkhurst, Walter Hellerstein, John A. Swain, and Eric Tresh by Douglas R. Matthews; on motion for admission pro hac vice of Arthur Harding, Craig Gilley, and Micah Caldwell by Donald J. Mooney Jr.; and on motion for admission pro hac vice of Julia C. Ambrose, Charles F. Marshall III, and Marcus W. Trathen by Paul D. Ritter Jr. Motions granted.